DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,082,730.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim would have been obvious over the reference claims. Both sets of claims are directed to a method of determine affiliate interrupts based on a comparison of signatures from different media streams, and one of ordinary skill would see the claims in question as obvious variants of each other.
For example, the following portions of the instant claims correspond to the parent claims (in bold) as follows:

2. An apparatus comprising: at least one memory; instructions; and processor circuitry to execute the instructions to at least: compare a first signature of a first affiliate signal and a second signature of a second affiliate signal to determine whether first media conveyed by the first affiliate signal and second media conveyed by the second affiliate signal match during a time segment [determine whether the first time period of the first audio signal corresponds to the first affiliate interrupt period when watermarks are not detected in the first time period of the first audio signal, the audio signature analyzer to determine the first time period corresponds to the first affiliate interrupt period based on comparison of first signatures representing the first time period of the first audio signal with second signatures representing a corresponding first time period of a reference audio signal]; and
determine whether the time segment corresponds to an affiliate interrupt based on a first threshold and a second threshold, the first threshold associated with an amount of difference between the first signature and the second signature [determine whether a first time period of a first audio signal corresponds to a first affiliate interrupt period when watermarks are detected (i.e. the watermark is present over a certain threshold; a binary decision—present or not present—implies a threshold of zero) in the first time period of the first audio signal] the second threshold associated with a duration of the time segment [determine the first time period corresponds to the first affiliate interrupt period based on whether (1) a first type of watermark is detected in the first time period of the first audio signal, and (2) a second type of watermark is detected in the first audio signal outside the first time period but not in the first time period of the first audio signal (e.g. if the duration of the time period is over a certain threshold, the watermark will be detected inside the time period)].


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Allowable Subject Matter
	Subject to the double patenting rejection above, the claims would be allowable because the prior art does not teach a apparatus or method of determining an affiliate interrupt comprising comparing a first signature of a first affiliate signal and a second signature of a second affiliate signal (affiliate signal is construed as a transmission from a local station, distinct from the network or broadcaster signal) to determine whether the media conveyed in the first and second signal match, during a specified time period, and determining whether that time period is an affiliate interrupt based on a first threshold of the amount of difference between the two signatures, and a second threshold of the duration of the time segment.  This combination of features, taken together with the rest of the limitations, is not found in the prior art and thus the claims are novel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY R NEWLIN/Examiner, Art Unit 2424